Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
1.	The application of Mondal et al. for the “DISCOVERY REFERENCE SIGNAL AND CONTROL RESOURCE SET MULTIPLEXING” filed 01/10/2020 has been examined.  This application Claims Priority from Provisional Application 62791692, filed 01/11/2019, Claims Priority from Provisional Application 62806566, filed 02/15/2019.   Claims 1-20 are pending in the present application. 
2.         The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks TM, and other legal symbols @, where required, and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the'' and “said'' within each
claim).  Minor typographical errors could render a Patent unenforceable and so the applicant is
strongly encouraged to aid in this endeavor.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
 4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.        This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.        Claims 1-3, 6-14, 16-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nam et al. (US#10,582,486) in view of Ly et al. (US#10,993,248).  
Regarding claim 11, the references disclose a system and device for control resource set configuration and control information in wireless communications, according to the essential features of the claim.  Nam et al. (US#10,582,486) discloses an apparatus comprising: memory to include information on a plurality of multiplexing patterns; processing circuitry, coupled with see Figs. 2-3 for the eNB/UE components; Col. 10, line 9 to Col. 11, line 13), the processing circuitry to: decode a physical broadcast channel (PBCH) payload to obtain an indication of a pattern selected from the plurality of multiplexing patterns (Fig. 18; Col. 2, lines 33-49 & Col. 33, lines 31-61: receiving a synchronization signal/physical broadcasting channel (SS/PBCH) block of an index i from a base station (BS), wherein SS/PBCH block comprises a PBCH carrying master information block (MIB)); and determine, based on the pattern, whether a remaining minimum system information - control resource set (RMSI-CORESET) is encoded within an orthogonal frequency division multiplexing (OFDM) symbol that immediately precedes or immediately follows OFDM symbols encoding a synchronization signal block (SSB) associated with the RMSI-CORESET; and decode the RMSI-CORESET (see Figs. 9-12; Col.  20, line 1 to Col. 24, line 45: time domain mapping of the sequence blocks (SSBs) in a time unit & the slots mapped with the RMSI-CORESET).
Nam’s reference does not disclose expressly wherein RMSI-CORESET that is associated/adjacent with the SSB.  However, each RMSI CORESET is associated with a system synchronization block (SSB, System Synchronization Block). The RMSI CORESET and the SSB have two multiplexing modes, frequency division multiplexing (FDM, Frequency Division Multiplexing) or time division multiplexing (TDM, Time Division Multiplexing), respectively. Here, the time division multiplexing means that the RMSI CORESET and the associated SSB are transmitted on different OFDM (Orthogonal Frequency Division Multiplexing) symbols in the time domain. The time division multiplexing mode must be supported when the system cannot support the frequency division multiplexing mode, and are well use in the art.  In the same field of endeavor, Ly et al. (US#10,993,248) teaches in Fig. 9 a diagram illustrated configurations 900 of patterns of SSBs transmission opportunities based on various system parameters, in which the see also Figs. 17, 17A; Col. 24, lines 4-19: DL channel with multiplexing pattern of an SSB and an RMSI CORESET).
Regarding claims 12-13, the reference further teach wherein determine the RMSI-CORESET is transmitted in an OFDM symbol that immediately precedes/follows the SSB associated with the RMSI-CORESET (Nam et al.: Figs. 9-12; Col.  20, line 1 to Col. 24, line 45). 
Regarding claim 14, the reference further teach wherein to decode the RMSI-CORESET the processing circuitry is to determine a monitoring window based on the associated SSB (Nam et al.: Figs. 9-12; Col.  20, line 1 to Col. 24, line 45).
Regarding claim 16, the reference further teach wherein the first RMSI-CORESET is in a first OFDM symbol, the second RMSI-CORESET is in a second OFDM symbol, and the first and second OFDM symbols are adjacent to one another (Nam et al.: Figs. 9-12; Col.  20, line 1 to Col. 24, line 45).

One skilled in the art would have recognized the need for effectively and efficiently providing control resource set configuration and control information in wireless communications, and would have applied Ly’s designs for remaining minimum system information (RMSI) control resource set (CORESET) and other system information (OSI) CORESET into Nam's configuring control resource set for common and/or specific control information in next generation wireless communication systems.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to use Ly’s designs for RMSI CORESET and other system information CORESET into Nam’s method and apparatus for control resource set configuration for common control with the motivation being to provide a method and apparatus for reference and control signaling in wireless communications.
Allowable Subject Matter
6.	Claims 4, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.       The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein the SSB is a 
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Nam et al. (US#2020/0205138) shows method and apparatus for control resource set configuration for common control.
The Nam et al. (US#10,708,028) shows method and apparatus for reference signals in wireless system.
The Lin et al. (US#2020/0404601) shows method and apparatus for SS/PBCH block repetition.
The Chen et al. (US#2018/0324678) shows method and apparatus for SS block index and timing indication in wireless systems.
The Si et al. (US#2019/0306832) shows method and apparatus for supporting large subcarrier spacing for SS/PBCH block.
The Si et al. (US#2019/0200307) shows method and apparatus for SS/PBCH block frequency location indication.
The Ko et al. (US#10,945,253) shows method of transmitting and receiving downlink channel and apparatus therefor.
The Ko et al. (US#10,791,550) shows method of transmitting and receiving downlink channel and apparatus therefor.

The Lin et al. (US#2020/0252939) shows methods to indicate time domain resource allocation for physical downlink shared channel before RRC connection.
The Lin et al. (US#2020/0244530) shows compressed table based configuration of remaining minimum system information CORESET in a new radio physical broadcast channel.
The Lin et al. (US#10,609,713) shows methods to indicate time domain resource allocation for physical downlink shared channel before RRC connection.

9.	Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added).  "The use of a confusing variety of terms for the same thing should not be permitted.


10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sefcheck Gregory, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

11.    Information regarding the status of an application may be obtained from the Patent http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
04/27/2021  
/MAN U PHAN/Primary Examiner, Art Unit 2477